650 So. 2d 154 (1995)
ESCAMBIA COUNTY, FLORIDA, Petitioner,
v.
F.T. RATCHFORD and the State of Florida, Respondents.
No. 94-1279.
District Court of Appeal of Florida, First District.
February 7, 1995.
*155 David G. Tucker, Escambia County Atty., Pensacola, for petitioner.
F.T. Ratchford, Jr., pro se.
Curtis Golden, State Atty., Pensacola, for respondent.
PER CURIAM.
This cause is before us on Escambia County's petition for writ of certiorari from the trial court's order awarding $20,202.60 in costs and attorney fees to court-appointed defender Ratchford. See Jenkins v. Escambia County, 614 So. 2d 1207 (Fla. 1st DCA 1993) (providing that the proper vehicle for challenging an order awarding attorney fees to court-appointed counsel is a petition for certiorari). In granting the award, the trial court departed from the essential requirements of the law by not applying the appropriate hourly rates fixed by administrative order of the chief judge for the First Judicial Circuit. § 925.036, Fla. Stat. (1993); Leon County v. McClure, 541 So. 2d 630 (Fla. 1st DCA 1988) (quashing as excessive and remanding fee award to court-appointed counsel in capital case, noting that administrative orders relating to fees for appointed counsel have been deemed controlling in other cases), rev. denied sub nom. Harper v. Leon County, 551 So. 2d 461 (Fla. 1989). Accordingly, we grant Escambia County's petition and remand with directions that the trial court apply the set hourly rates fixed by the administrative order to award Ratchford $9,798.60 in costs and attorney fees. Board of County Commissioners of Hillsborough County v. Lopez, 518 So. 2d 372 (Fla. 2d DCA 1987) (granting petition for writ of certiorari and remanding with directions that the circuit court recalculate the court-appointed attorney fee based upon the hourly rate established by the chief judge of the circuit), rev. denied, 529 So. 2d 694 (Fla. 1988).
PETITION GRANTED, REMANDED WITH DIRECTIONS.
BOOTH, JOANOS and MINER, JJ., concur.